 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:08-cr-00353-APG-RJJ

 4           Plaintiff                                    Order Appointing Counsel and Setting
                                                              Hearing on Pending Motion
 5 v.
                                                            [ECF Nos. 142, 144, 146, 148, 149]
 6 PEDRO GARCIA,

 7           Defendant

 8          Defendant Pedro Garcia is in the custody of the Nevada prison system. In this federal case,

 9 he is facing a revocation proceeding for alleged violations of conditions of his federal supervision.

10 ECF Nos. 134, 135, 144. Mr. Garcia filed a motion requesting that any sentence imposed in this

11 revocation proceeding be made to run concurrent to his state court sentence. ECF No. 142.1 He

12 has consented to a telephonic appearance for any hearings on that motion. ECF No. 148. He also

13 requests that I appoint Federal Public Defender Raquel Lazo as his counsel. ECF No. 149.

14          I HEREBY ORDER that Mr. Garcia’s motion for appointment of counsel (ECF No. 149)

15 is granted. Federal Public Defender Raquel Lazo is appointed as counsel for Mr. Garcia for

16 purposes of his revocation proceedings in this case.

17          I FURTHER ORDER that I will hold a telephonic hearing on the petition and addendum

18 for revocation (ECF Nos. 134, 144) and Mr. Garcia’s motion to withdraw his earlier motion (ECF

19 No. 146) on April 8, 2020 at 10:30 a.m. Mr. Garcia’s motion to appear by telephone (ECF No.

20 148) is granted. Participants are to dial into the Audio Conference Line at (877) 336-1831, access

21 code: 6948860, no later than 5 minutes prior to the start of the hearing. The use of cellular or

22
     1
      Mr. Garcia subsequently moved to withdraw that motion. ECF No. 146. However, the
23
     concerns raised in the motion to withdraw can be remedied by a telephonic hearing. Therefore, I
     will withhold deciding the motion to withdraw until the telephonic hearing.
 1 speaker phones is prohibited. Ms. Lazo shall coordinate with the Nevada prison system to arrange

 2 a phone for Mr. Garcia to use during the hearing.

 3         I FURTHER ORDER Ms. Lazo, the assigned Assistant United States Attorney, and the

 4 assigned Probation Officer to confer before the hearing to attempt to negotiate a resolution to all

 5 issues surrounding the petition and addendum, in order to make the hearing more efficient.

 6         Dated: March 27, 2020.

 7
                                                        ANDREW P. GORDON
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
